As filed with the Securities and Exchange Commission on February 24, 2017 Registration No. 333-213775 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HELIOS AND MATHESON ANALYTICS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3169913 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Empire State Building, 350 Fifth Avenue New York, New York 10118 (212) 979-8228 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stuart Benson Chief Financial Officer Helios and Matheson Analytics Inc. Empire State Building, 350 Fifth Avenue New York, New York 10118 (212) 979-8228 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Kevin Friedmann,Esq.
